{¶ 30} This case is not about whether abortion should be legal, or whether Jane Doe should choose to have one. The only issue under the statute is whether she is sufficiently mature to make that decision. With the evidence viewed dispassionately — which we are sworn to do — no other decision is possible on this record.
 {¶ 31} The dissent talks of requiring "exceptional circumstances" to grant these applications. But that is not the law. Here, the only issue is maturity. Certainly, having sex can lead to pregnancy and is some evidence of immaturity — but every person who petitions in these cases has obviously had sex. If that were the standard, we would not have this law.
 {¶ 32} The dissent makes much of the observation that of the evidence comes from Jane Doe herself. Well, that's the nature of these proceedings. The trial court found her to be "credible," so she is to be believed. Did she make up playing in a band, having a 3.2 academic average, working part-time, and being trusted with money? Hardly. To question her credibility is grasping at straws to justify dissenting in a clear case.